Motion by respondent to dismiss appeals from two orders of the Supreme Court, Suffolk County, one entered March 24, 1960, denying appellant’s motion to file a notice of intention to make claim against the Motor Vehicle Accident Indemnification Corporation; and the other entered May 17, 1960, granting reargument of the prior motion and upon reargument adhering to the original determination. Motion granted to the extent of dismissing the appeal from the order entered March 24, 1960, and otherwise denied. Said order, having been superseded by the later order of May 17, 1960, the appeal from the first order has become academic. Nolan, P. J., Beldoek, Christ, Pette and Brennan, JJ., concur.